Title: To John Adams from Joseph de Valnais, 28 April 1823
From: Valnais, Joseph de
To: Adams, John


				
					My venerable & respected friend,
					Boston April 28th 1823
				
				It is with regret I announce to you our intention of immediate departure from this Country—We embark for England on Thursday, & we cannot go without assuring you of our best wishes for the continuance of your health & happiness, it would have given us much pleasure to have seen you once more, but our engagements have been such as to render it impossible to leave town—We shall always cherish the remembrance of the very friendly intercourse we have been honoured with by yourself & your family.I have the honour to be / with the highest respect / your Excellencys / most obedient Servant
				
					the Consul of Francede Valnais
				
				
					Our best respects to your family
				
			